DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, missing is a method of measuring the temperature of the bridge’s components.  The temperatures of the bridge’s components are necessary for many of the equations in the claims, however there is no limitation regarding the manner in which temperature values are obtained.  The claim recites establishing mathematical relationships utilizing “temperature variation of the main cable” and “temperature variation of the tower of the suspension bridge” however it is unclear how these temperature values are measured
Also missing are the initial lengths of the bridge’s elements.  The initial lengths of the bridge’s components are necessary for many of the equations in the claims, however there are no limitations regarding the manner in which length values are obtained.  The claim recites establishing mathematical relationships utilizing “length of the main cable”, “length variation of the ith span main cable”, and “a total length of the main girder” however it is unclear how these temperature values are measured.  
Claims 2-8 are also rejected for the reasons above due to dependence on claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed toward abstract ideas without significantly more, as set forth below.  
	The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
	Step 1
	Step 1 of the 2019 Revised Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.  
	Claims 1-8 are directed to methods.  
	Each of claims 1-8 are directed to one of the four statutory categories of subject matter.  
	Step 2A, Prong One
	Step 2A, Prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.  
	The examiner has identified the following judicial exceptions in the claims:
Claims 1, & 3-8 each recite limitations directed toward establishing one or more mathematical relationships:
	Mathematical concepts having mathematical equations are within the set of categories “abstract idea, law of nature, or natural phenomenon”.  
	Step 2A, Prong Two
	Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.  
	 None of claims 1-8 include a step that integrates those equations into a practical application.  None of the claims explain how the variables for the equation are obtained nor how the equations themselves are to be used to do something regarding suspension bridges (e.g. determine if the structure is stable?).  Although claim 2 specifies that the method is for use with a suspension bridge, this is a broad recitation and does not relate back to the equations or variables recited.  Therefore it does not integrate the abstract idea into a practical application.  

	Step 2B
	Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provides an inventive concept, i.e., whether the claim recites additional elements(s) or a combination of elements that amount to significantly more than the judicial exception in the claims.  
	The claims are directed toward equations and do not recite additional elements that amount to significantly more than the judicial exception in the claims.  Claim 2 recites additional elements of a suspension bridge but does not incorporate the judicial exceptions into any of those additional elements.  
For these reasons, there is no inventive concept in claims 1-8, and thus claims 1-8 are not eligible subject matter under 35 U.S.C. 101.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
chapter5 of Chau, K.T. (2018). Applications of Differential Equations in Engineering and Mechanics (1st ed.) discloses solving for the shape of suspension bridge cables in equilibrium conditions.
KR 101145026 B1 (WOON) Discloses thermal expansion considerations in suspension bridges.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868